DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 10/22/2021 is acknowledged.  The traversal is on the ground(s) that the search would be substantially coextensive and that the search would not be burdensome. This is not found persuasive because even if the elected and nonelected claims can be classified together they have separate status in the art. Paragraphs 61-62 and 85 of the Specification show that the method encompassed by non-elected claims 16-25 require processes (e.g. preparation of a spinal disc space for insertion of a spinal implant) that are not necessarily encompassed by a search/search classification for implants that are capable for insertion into other joints. Claims 1-15, therefore, has a separate subject for inventive effort and requires a separate field of search not necessarily encompassed by a field of search required for claims 16-25. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 15 is objected to because it includes reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the base of the slot" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 line 3 recites “the transverse”. It appears that Applicant is referring to the transverse component. Please amend the claim to provide clarification of what “transverse” is referring to. For purposes of interpretation, this claim will be interpreted as “transverse component”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Baynham (US 20080269758).
With respect to claim 1, Baynham discloses a modular spinal implant (11, see fig. 2 below), comprising: a transverse component (13) having a generally convex top surface (33, see fig. 2 below and para. 22-24, note the elliptical/arcuate shape), a bottom surface (34, see fig. 2 below and para. 23-24), and an emplacement (36 and or 37- see fig. 2 below and para. 23-24); and a sagittal component (12 and 14) having a generally wedge-shaped conformation (see fig. 4 and para. 21, note that this seems comparable to the general wedge-shape in figure 8 of the invention) defined by elongate sides (e.g. 22, 23) and a wide base (21) that tapers toward a tip portion (30, see para. 21), and a coupling surface (e.g. 24 or portions of 21 that contact 13) at the base (see fig. 2 below), wherein the coupling surface of the sagittal component and the emplacement of the transverse component are arranged and disposed to engaged to form an attached configuration between the transverse component and the sagittal component (see sig. 3), with the tip portion of the sagittal component extending from the bottom surface of the transverse component (see fig. 3, 4). 

    PNG
    media_image1.png
    459
    656
    media_image1.png
    Greyscale

As for claim 2, Baynham further discloses the modular spinal implant of claim 1, wherein the sagittal component includes a wedge member (12) and a locking member (14) (see fig. 2 above), the locking member attaching to the wedge member in a locked configuration to retain the transverse component and the sagittal component in the attached configuration (see fig. 3 and 4 and also para. 20). 
As for claim 3, Baynham further discloses modular spinal implant of claim 2, wherein either: one of the wedge member and the locking member includes a gear rack and the other of the wedge member and the locking member includes a ratchet; or the wedge member includes an internal threaded surface (25) and the locking member includes an external threaded surface (41) (see fig. 2 above and para. 25). 
As for claim 4, Baynham further discloses the modular spinal implant of claim 2, wherein the wedge member includes a slot (opening between 22, 23- see fig. 2 above) that opens at the tip portion and extends to the coupling surface disposed (see fig. 2 above), and a first prong (portion 26 of 22) and a 
As for claim 5, Baynham further discloses the modular spinal implant of claim 4, wherein the slot that extends to the coupling surface is generally U shaped (see fig. 2 and note that this is comparable to the general u-shape shown in figure 8 of the invention). 
As for claim 6, Baynham further discloses the modular spinal implant of claim 4, wherein the locking member is arranged and disposed to occupy and substantially fill the slot in the locked configuration (see fig. 4 and para. 25, note that this is comparable to the configuration demonstrated in figure 16 of the invention). 
As for claim 7, Baynham further discloses the modular spinal implant of claim 4, wherein the transverse component includes a first aperture (to receive 23) and a second aperture (to receive 22) adjacent to the emplacement (see fig. 2-4), the first aperture being arranged and disposed to receive the first prong (see fig. 3, 4) and the second aperture being arranged and disposed to receive the second prong in the attached configuration (see fig. 3, 4 below) such that the coupling surface of the sagittal component contacts the emplacement of the transverse component (see fig. 3, 4). 
As for claim 8, Baynham further discloses the modular spinal implant of claim 7, wherein the first aperture and the second aperture extend from the emplacement to a lateral surface (e.g. at 35, see fig. 5) of the transverse component (see fig. 5).
As for claim 9, Baynham further discloses the modular spinal implant of claim 7, wherein the generally convex top surface of the transverse component includes a recess (at 35) arranged and disposed to engage the base of the slot (e.g. a portion of 21) in the attached configuration (see fig. 3-5). 
As for claim 10, Baynham further discloses the modular spinal implant of claim 1, wherein the sagittal component and the transverse component are arranged and disposed such that in the attached configuration (see fig. 4) a center line of the sagittal component extending from the bottom surface of 
As for claim 11, Baynham further discloses the modular spinal implant of claim 1, wherein the coupling surface of the sagittal component is on the base (see fig. 2 above) and includes an attachment feature (mating surface) that is complimentary with an attachment feature (mating surface) on the bottom surface of the transverse component.
As for claim 12, Baynham further discloses the modular spinal implant of claim 1, wherein the transverse component has a length dimension, a width dimension and a depth dimension, and wherein the length dimension is greater than the width dimension which is greater than the depth dimension (see fig. 2 below). 

    PNG
    media_image2.png
    454
    651
    media_image2.png
    Greyscale


As for claim 14, Baynham further discloses the modular spinal implant of claim 12, wherein the transverse component has a generally arcuate shape (see para. 22). 
As for claim 15, Baynham further discloses the modular spinal implant of claim 1, the transverse component having a length dimension (see fig. 2 below), a width dimension (see fig. 2 below) and a depth dimension (see fig. 2 below), wherein the length dimension is greater than the width dimension which is greater than the depth dimension (see fig. 2 below), and having two planar members (sidewalls created by 37) defined by apertures (to receive 23, 22) adjacent to the emplacement (see fig. 2 below), and sagittal component including a wedge member (12) having a slot (between 22, 23) that opens at the tip portion and extends to the coupling surface to define a first prong (at portion of 26 on 22) and a second prong (at portion of 26 on 23) on either side of the slot and extending away from the coupling surface (see fig. 2 below), wherein the slot has a width dimension between the prongs (width closest to tips 30) that is larger than the depth dimension of the transverse component (see fig. 2 below and fig. 4) and is smaller than the width dimension of the transverse component (see fig. 2 below and fig. 3-5), wherein, the transverse component is adapted for insertion into the slot of the sagittal component lengthwise with its length dimension parallel with the prongs (see fig. 2 below), and then rotated by about 90 degrees so that its length dimension is perpendicular to the prongs and its width dimension is parallel with the prongs (see para. 26-28), and then rotated again by about 90 degrees so that its depth dimension is parallel with the prongs such that the transverse component is oriented generally 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773            

/ELLEN C HAMMOND/               Primary Examiner, Art Unit 3773